Citation Nr: 1812098	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1975 to August 1979.  The Veteran also served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

The evidence is not sufficient to show that the Veteran's back disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related o service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The evidence shows that the Veteran has back disabilities of degenerative disc disease of the lumbar spine and thoracic outlet syndrome.  See VA Treatment Records.  As such, the issue that remains disputed is whether the Veteran's current back disability had its onset in service, manifested to a compensable degree within one year of separation or is otherwise related to service.  

In the Veteran's October 1975 enlistment examination, she reported experiencing recurrent back pain.  However, the Veteran's service treatment records are negative for injury or complaints of back pain.  At separation, the Veteran denied recurrent back pain.  See July 1979 Report of Medical History.  Notably, the Veteran also denied recurrent back pain in a November 1982 report of medical history.  

The Veteran's VA treatment records show continuous complaints of back pain.   However, the medical evidence does not attribute her current back condition to service.  Notably, a June 2000 VA treatment record indicates that the Veteran reported she injured her back.  She reported that she was not sure how it happened but it related to her work in the file room.  

The Board has also considered the Veteran's assertions that her back disability had its onset in service.  See October 2013 Correspondence.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current back disability is related to service requires medical expertise to determine.  

In addition, the Veteran has not submitted any evidence showing that her back disability is related to service.  In June 2017, the Board remanded this issue to the RO for further development.  The RO was to schedule an examination of the Veteran's back in order to obtain an opinion as to whether it was at least as likely as not that any current back disability had its onset in service or was otherwise related to service.  The examination was scheduled for November 9, 2017.  The Veteran, however, failed to report; she provided no good cause for this failure.  Therefore, any pertinent information that would have been expected from this examination is not available.  As a consequence, this claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655 (2017).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's bilateral back symptoms manifested to a compensable degree within 1 year from separation.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied. 


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


